                                                                                                Entered on Docket
                                                                                                November 27, 2019
                                                                                                EDWARD J. EMMONS, CLERK
                                                                                                U.S. BANKRUPTCY COURT
                                                                                                NORTHERN DISTRICT OF CALIFORNIA



                                             1                                                Signed and Filed: November 27, 2019

                                             2
                                             3
                                                                                              ________________________________________
                                             4                                                DENNIS MONTALI
                                                                                              U.S. Bankruptcy Judge
                                             5
                                             6
                                             7
                                                                               UNITED STATES BANKRUPTCY COURT
                                             8
                                                                               NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                            10   In re:                                                )   Bankruptcy Case
UNITED STATES BANKRUPTCY COURT




                                                                                                       )   No. 19-30088-DM
  for the Northern District of California




                                            11
                                                 PG&E CORPORATION,                                     )
                                            12                                                         )   Chapter 11
                                                          - and -                                      )
                                            13                                                         )   Jointly Administered
                                            14   PACIFIC GAS AND ELECTRIC COMPANY,                     )
                                                                                                       )   Date: November 19, 2019
                                            15                      Debtors.                           )   Time: 10:00 AM
                                                                                                       )   Place: Courtroom 17,
                                            16
                                                 ☐ Affects PG&E Corporation                            )          450 Golden Gate Ave., 16th Floor,
                                            17   ☐ Affects Pacific Gas and Electric Company            )          San Francisco, CA
                                                                                                       )
                                                 ☒ Affects both Debtors
                                            18                                                         )
                                                                                                       )
                                            19   * All papers shall be filed in the Lead Case, No.
                                                                                                       )
                                                 19-30088 (DM).
                                            20                                                         )
                                                                                                       )
                                            21                                                         )
                                                                                                       )
                                            22
                                                                                  MEMORANDUM DECISION ON
                                            23                                     INVERSE CONDEMNATION
                                            24   I.       INTRODUCTION
                                            25            PG&E Corporation and Pacific Gas & Electric Company (“Debtors”), joined by the
                                            26   Official Committee of Unsecured Creditors and certain Shareholders of PG&E Corporation,
                                            27   challenge the application of the doctrine of inverse condemnation in connection with the 2015,
                                            28
                                                                                                 -1-



                                             Case: 19-30088          Doc# 4895      Filed: 11/27/19    Entered: 11/27/19 14:30:41      Page 1 of
                                                                                                11
                                             1   2017, and 2018 California wildfires (the “Wildfires”). The Official Committee of Tort
                                             2   Claimants, the Ad Hoc Group of Subrogation Claim Holders, and other parties aligned with
                                             3   them support the continued application of the doctrine. While Debtors take issue with a long-
                                             4   standing principle of strict no-fault liability applied to private utilities, they focus their primary
                                             5   attack on a 2017 change in policy by their regulator that they contend undermines their ability
                                             6   to spread liabilities from causes such as the Wildfires to their customers, the California rate
                                             7   payers. They stress repeatedly that the underlying policy of inverse condemnation as reflected
                                             8   in numerous cases is the distribution of losses throughout the community. 1
                                             9           For the reasons explained below, the court concludes that the doctrine of inverse
                                            10   condemnation applies to Debtors in these Chapter 112 cases. The court also predicts that the
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   California Supreme Court would reject the Debtors’ pleas and reach the same conclusion.
                                            12   II.     PROCEDURAL BACKGROUND
                                            13           Debtors filed these chapter 11 cases on January 29, 2019. Over the months since, the
                                            14   court has dealt with several scheduling matters, including proceedings for estimation of
                                            15   unliquidated claims arising from the Wildfires under § 502(c). A portion of the estimation will
                                            16   be handled in the San Francisco Superior Court in connection with the Tubbs Fire litigation.
                                            17   Another portion of the estimation will be handled in the District Court (Case No. 3:19-cv-
                                            18   05257-JD) dealing with the personal injury and wrongful death claims and property claims
                                            19   apart from those arising solely under inverse condemnation. By Order Establishing Pre-
                                            20   Confirmation Briefing and Hearing Schedule for Certain Legal Issues (Dkt. 4540), the court
                                            21   retained for itself a decision on the legal question of the applicability of inverse condemnation.
                                            22   The court and all parties expect the District Court to take that ruling into account in its
                                            23   February, 2020 scheduled estimation proceedings.
                                            24
                                            25
                                                 1
                                            26       Joint Brief of Debtors and The Official Committee of Unsecured Creditors, etc., (Dkt. 4485),
                                                 at 11.
                                            27   2
                                                    Unless specified otherwise, all chapter, code and rule references are to the Bankruptcy Code,
                                            28   11 U.S.C. §§ 101-1532, and the Federal Rules of Bankruptcy Procedure, Rules 1001-9037.
                                                                                                   -2-



                                             Case: 19-30088        Doc# 4895       Filed: 11/27/19       Entered: 11/27/19 14:30:41        Page 2 of
                                                                                               11
                                             1   III.      DISCUSSION
                                             2          A. Inverse Condemnation Rooted in the California Constitution
                                             3             The California Constitution provides that private property may be taken or damaged for
                                             4   a public use as long as just compensation is paid to the owner. Cal. Const. Art. 1, § 19.3 This
                                             5   section does not mention liable parties, cost recovery, or socialization of costs. In short, the
                                             6   California Constitution imposes strict liability in favor of the owner of property that has been
                                             7   taken or damaged through a public use or purpose and does not concern itself with the rights or
                                             8   liabilities of whom or what did the damage. It is a form of strict liability imposed on the party
                                             9   causing, or whose equipment caused, the damage. Inverse condemnation does not require any
                                            10   breach of a standard of care, a finding of negligence, foreseeability, or other similar factual
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   finding. See Aetna Life & Casualty Co. v. City of Los Angeles, 170 Cal. App. 3d 865, 873
                                            12   (1985). Instead, the operative inquiry is merely whether there was “actual physical injury to
                                            13   real property proximately caused by a public improvement as deliberately designed and
                                            14   constructed.” Id.4 Debtors have admitted that their equipment was the cause of all the
                                            15   Wildfires except the Tubbs Fire; they have not admitted liability for any of them.
                                            16          B. Inverse Condemnation Not Limited to Public Entities
                                            17             Since at least 1894, Californian courts have not limited the application of inverse
                                            18   condemnation to public entities. The California Supreme Court in Eachus v. Los Angeles
                                            19   Consolidated Electric Railway Co. held that, because the plaintiff’s property was damaged for
                                            20   “public use” by a privately-owned railroad company, he was entitled to just compensation
                                            21   pursuant to the doctrine of inverse condemnation under the former takings clause of the
                                            22   California Constitution. 103 Cal. 614, 621 (1894). Little consideration was given to the
                                            23   defendant’s status as a private entity in that case. In 1911, the same court reached a similar
                                            24   3
                                                        Section 19 provides, in part:
                                            25             (a) Private property may be taken or damaged for a public use and only when
                                            26             just compensation, ascertained by a jury unless waived, has first been paid to, or
                                                           into court for, the owner.
                                            27   4
                                                    A thorough overview of inverse condemnation can be found at Van Alstyne, Inverse
                                            28   Condemnation: Unintended Physical Damage, 20 Hastings L.J. 431 (1969).
                                                                                                   -3-



                                             Case: 19-30088          Doc# 4895      Filed: 11/27/19      Entered: 11/27/19 14:30:41      Page 3 of
                                                                                                11
                                             1   result in Gurnsey v. Northern California Power Co., 160 Cal. 699 (1911), when it decided that a
                                             2   land owner was entitled to compensation after a private power company misused an easement
                                             3   over his land. In both cases, the California Supreme Court recognized a property owner’s right
                                             4   to be compensated for property damage caused by private entities that provided a public utility
                                             5   service. Although not dispositive, these cases shed light on the California Supreme Court’s
                                             6   policy objectives and its treatment of inverse condemnation as a doctrine focused on public use.
                                             7            More recent cases have continued to emphasize this as the doctrine’s purpose. See
                                             8   Barham v. Southern California Edison Co., 74 Cal. App. 4th 744, 753 (1999) (“Barham”) and
                                             9   Pacific Bell Telephone Co. v. Southern California Edison Co., 208 Cal. App. 4th 1400 (2012)
                                            10   (“Pac. Bell”).
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11        C. Limitation of Extent of Strict Liability under Inverse Condemnation
                                            12            Inverse condemnation does not extend beyond property damage and is subject to some
                                            13   limitations, including a police power exception and some exceptions for flooding. See 8 Witkin
                                            14   Sum. Cal. Law Const Law § 1272. In some cases, damage to personal property may be
                                            15   recoverable. Id. The effect of the damage is also relevant. For example, real property damage
                                            16   can said to have been sustained “only when the market value of property is diminished by the
                                            17   public use.” Eachus, 103 Cal. at 620. None of these limitations on inverse condemnation is
                                            18   relevant here.5
                                            19        D. Cost Recovery
                                            20            Central to Debtors’ argument against applying inverse condemnation to them is the role
                                            21   played by the California Public Utilities Commission (“CPUC”). The CPUC regulates private
                                            22   utilities such as Debtors. See Cal. Const. Art. XII. The CPUC has broad regulatory authority,
                                            23   including the power to fix rates, establish and enforce rules, hold hearings, etc.6 To raise rates,
                                            24   private utilities must apply to the CPUC for approval of the rate increase.
                                            25
                                            26   5
                                                    Attorneys’ fees and costs are recoverable by the parties successfully prosecuting inverse
                                            27   condemnation actions. See Cal. Civ. Pro. § 1036.
                                                 6
                                            28       Cal. Pub. Util. Code §§ 701-853.
                                                                                                 -4-



                                             Case: 19-30088        Doc# 4895      Filed: 11/27/19      Entered: 11/27/19 14:30:41       Page 4 of
                                                                                              11
                                             1          When fixing rates, the CPUC is bound by the Public Utilities Code. Section 451 of the
                                             2   Public Utilities Code provides, in relevant part:
                                             3          “[a]ll charges demanded or received by any public utility, or by any two or more
                                             4          public utilities, for any product or commodity furnished or to be furnished or any
                                                        service rendered or to be rendered shall be just and reasonable. Every unjust or
                                             5          unreasonable charge demanded or received for such product or commodity or
                                                        service is unlawful.” (Emphasis added).
                                             6
                                             7          As such, a private utility’s ability to spread costs by increasing rates is governed by a

                                             8   reasonableness standard. Through case law, the CPUC has developed this standard to be a

                                             9   ‘prudent manager’ standard, by which a private utility’s ability to raise rates to reimburse it for

                                            10   losses incurred through inverse condemnation is judged by whether the utility acted as a prudent
UNITED STATES BANKRUPTCY COURT




                                                 manager. See e.g. Re S. California Edison Co., 24 CPUC 2d 476 (June 15, 1987) (stating the
  for the Northern District of California




                                            11
                                            12   need for the utility to behave as a prudent manager); Decision Denying Application of San

                                            13   Diego Gas & Elec. Co. (U902E) for Authorization to Recover Costs Related to the 2007 S.

                                            14   California Wildfires Recorded in the Wildfire Expense Memorandum Account (Wema)., (the

                                            15   “SDG&E Decision”).7 Essentially, the CPUC evaluates a private utility’s behavior to ensure

                                            16   that it has comported with best practices before it is able to pass on costs to the ratepayers.

                                            17          Debtors assert that this regulatory process now severely prejudices them because the

                                            18   SDG&E Decision deemed inverse condemnation “not relevant” to rate setting, and thus Debtors

                                            19   are not guaranteed the ability to pass on their inverse condemnation losses by recovery from

                                            20   ratepayers. Id. at 20-21. Nothing has been submitted to show that Debtors have ever been

                                            21   denied cost recovery under this principle when they have been found prudent.

                                            22       E. Controlling Law

                                            23          The California Supreme Court has yet to rule whether inverse condemnation applies to a

                                            24   privately-owned utility. Two intermediate appellate court decisions are directly relevant. First,

                                            25   Barham held that inverse condemnation was applicable to a privately-owned utility, stating that

                                            26   the inverse condemnation portion of the California Constitution and case law “have as their

                                            27   7
                                                     Found at:
                                            28   http://docs.cpuc.ca.gov/PublishedDocs/Published/G000/M200/K045/200045020.PDF.
                                                                                                  -5-



                                             Case: 19-30088       Doc# 4895       Filed: 11/27/19       Entered: 11/27/19 14:30:41       Page 5 of
                                                                                              11
                                             1   principal focus the concept of public use, as opposed to the nature of the entity appropriating
                                             2   the property.” 74 Cal. App. 4th at 753. There, the plaintiffs’ home was damaged after the
                                             3   utility’s power line broke in high Santa Ana winds, resulting in a fire. Id. at 748. The court
                                             4   explained that adopting the utility’s position would require it to “differentiate between damage
                                             5   resulting from the operation of a utility based solely upon whether the utility is operated by a
                                             6   governmental entity or by a privately owned public utility.” Id. The court found no significant
                                             7   differences between the two for purposes of inverse condemnation damages. Id. The issue, the
                                             8   court iterated, was whether the plaintiffs’ property had been taken for public use. Id. at 754.
                                             9          Second, Pac. Bell substantially relied on Barham to hold the same privately-owned
                                            10   utility liable for inverse condemnation. 208 Cal. App. 4th 1400 (2012). There the plaintiff sued
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   a utility after a large bird came into contact with an energized power line and several telephone
                                            12   cables were subsequently damaged. Id. at 1403. The court clarified that the utility’s state-
                                            13   derived monopolistic or quasi-monopolistic authority distinguished the utility’s action from
                                            14   cases against private parties that did not have monopolistic authority from the state. Id. at 1406.
                                            15   Both cases are unequivocal that inverse condemnation may apply to privately-owned utilities.
                                            16   Debtors do not appear to contest this interpretation of the holdings. Instead, they claim that the
                                            17   decisions were incorrectly decided then and “even more obviously wrong” in light of the
                                            18   SDG&E Decision.
                                            19          Finally, although they are not intermediate court decisions, other courts have denied
                                            20   Debtors’ attempts to revisit the applicability of inverse condemnation within the context of the
                                            21   Wildfires. In 2017, a trial court ruled that Debtors may be held liable for inverse condemnation
                                            22   in connection with the 2015 fire in Butte county. Butte Fire Cases, 2017 WL 9832289, at *1
                                            23   (June 22, 2017). In 2018, in response to a renewed motion by Debtors after the SDG&E
                                            24   Decision, the same court again confirmed that Debtors are liable for inverse condemnation
                                            25   damages. See Rivkin Decl. Ex. B, Butte Fire Cases, No. JCCP 4853 (Cal. Super. Ct.
                                            26   Sacramento County May 1, 2018) (Dkt. 4775). That court scrutinized the SDG&E Decision
                                            27   and held that the CPUC’s statement in the decision that inverse condemnation principles are
                                            28   “not relevant” to its review did not distinguish the case from Barham or Pac. Bell. Id. The
                                                                                                  -6-



                                             Case: 19-30088       Doc# 4895       Filed: 11/27/19    Entered: 11/27/19 14:30:41         Page 6 of
                                                                                              11
                                             1   court also stated that it was not persuaded that either Barham or Pac. Bell rested on the
                                             2   assumption that the utility there would be able to spread costs and found that the SDG&E
                                             3   Decision did not affect its inverse condemnation analysis. Id. Debtors petitioned the California
                                             4   Court of Appeal and California Supreme Court and both petitions were denied. See Joint Brief
                                             5   of Debtors and The Official Committee of Unsecured Creditors, etc., (Dkt. 4485), at 9.
                                             6           In 2018, a trial court in San Francisco in the North Bay Fires proceeding overruled
                                             7   Debtors’ demurrer, concluding that Debtors could not dismiss that case based on inapplicability
                                             8   of inverse condemnation. Harrison v PG&E Corp., 2018 WL 2447104 (May 21, 2018).
                                             9   Debtors again petitioned the California Court of Appeal and California Supreme Court and both
                                            10   petitions were denied. See Joint Brief of Debtors and The Official Committee of Unsecured
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   Creditors, etc., (Dkt. 4485), at 8.
                                            12       F. Role of Federal Court
                                            13           In the absence of a controlling California Supreme Court decision, this court must
                                            14   predict how the California Supreme Court would decide the issue using intermediate appellate
                                            15   court decisions, statutes, decisions from other jurisdictions, and treatises and restatements as
                                            16   guidance. See Security Pac. Nat’l Bank v. Kirkland et al. (In re Kirkland), 915 F.2d 1236, 1239
                                            17   (9th Cir. 1990). It must follow the state’s intermediate appellate decisions. Id. (citations
                                            18   omitted). Further, as discussed by the United States Supreme Court in West v. American
                                            19   Telephone & Telegraph. Co., in directing how a federal court should act in the absence of a
                                            20   decision from the highest state court, an intermediate appellate state court decision is a “datum”
                                            21   for ascertaining state law. That decision is not to be disregarded by a federal court unless it is
                                            22   convinced by other persuasive data that the highest court of the state would decide otherwise.
                                            23   311 U.S. 223, 237 (1940).8
                                            24
                                            25
                                                 8
                                                     West also emphasized that a state supreme court’s refusal to review a lower court’s decision
                                            26   fortifies the lower court’s decision. Id. West was specific that the refusal was in the context of
                                                 a phase of the same litigation that was being decided there, but this line of reasoning could be
                                            27
                                                 extended here, where the California Supreme Court has twice declined Debtors’ petitions to
                                            28   review this issue, albeit in different cases.
                                                                                                 -7-



                                             Case: 19-30088        Doc# 4895       Filed: 11/27/19     Entered: 11/27/19 14:30:41        Page 7 of
                                                                                               11
                                             1           Debtors maintain that West means that an appellate court’s ruling is one datum, which
                                             2   means this court may look at other data that could override the appellate court decision and
                                             3   control the outcome. For this, Debtors cite American Tower Corp. v. City of San Diego, 763
                                             4   F.3d 1035, 1047 (9th Cir. 2014), where the court decided to disregard an appellate court
                                             5   decision. In that case, the Ninth Circuit acknowledged a California Court of Appeal decision on
                                             6   point but determined that the court had incorrectly interpreted and applied the applicable statute.
                                             7   Id. at 1047-48. The court faulted the state court for its very obvious error—a powerful datum:
                                             8                   By reading out the qualifying phrase "[i]f the applicant chooses to provide
                                             9           public notice," the California Court of Appeal violated the "fundamental canon of
                                                         statutory construction that a statute should not be construed so as to render any of
                                            10           its provisions mere surplusage." (citations omitted) (restating "the settled
UNITED STATES BANKRUPTCY COURT




                                                         principle of statutory construction that we must give effect ... to every word of the
  for the Northern District of California




                                            11           statute"). We do not believe the California Supreme Court would do the same and
                                            12           therefore reject Mahon's interpretation of "public notice required by law.".

                                            13           At oral argument, Debtors urged a similar analysis of Barham and Pac. Bell.

                                            14   Specifically, Debtors assert that, as the appellate court cited in American Tower misinterpreted

                                            15   a statute, the Barham and Pac. Bell courts misapplied case law when they cited to Gay Law

                                            16   Students Ass’n v. Pacific Telephone & Telegraph Co., 24 Cal. 3d 458 (1979). The alleged

                                            17   misapplication stems from the fact that Gay Law Students dealt primarily with whether a private

                                            18   entity should be treated as public for the purposes of applying hiring and anti-discrimination

                                            19   laws.

                                            20           As a preliminary matter, neither Barham nor Pac. Bell relied exclusively on Gay Law

                                            21   Students for their holdings. Unlike the misreading of a key statute, all that is at issue here is

                                            22   whether one case, partially relied upon, was correctly interpreted. Both Barham and Pac. Bell

                                            23   cited Gay Law Students for the proposition that a public utility’s monopolistic authority derives

                                            24   directly from its exclusive franchise provided by the state. See Pac. Bell, 208 Cal. App. 4th at

                                            25   1406; see also Barham, 74 Cal. App. 4th at 753 (“[w]ere we to adopt SCE's position, we would

                                            26   be required to differentiate between damage resulting from the operation of a utility based

                                            27   solely upon whether the utility is operated by a governmental entity or by a privately owned

                                            28   public utility.”). This analysis helped the courts distinguish between private parties without
                                                                                                  -8-



                                             Case: 19-30088       Doc# 4895       Filed: 11/27/19       Entered: 11/27/19 14:30:41       Page 8 of
                                                                                              11
                                             1   state-granted monopolies and private parties with those monopolies. Pac. Bell, 208 Cal. App.
                                             2   4th at 1406. The Barham and Pac. Bell courts did not deal with the anti-discrimination aspect
                                             3   of the Gay Law Students decision. They simply echoed the philosophical underpinnings of
                                             4   relevant case law—that a private utility can be tied to the state. See Gay Law Students, 24 Cal.
                                             5   3d at 469 (“the breadth and depth of governmental regulation of a public utility's business
                                             6   practices inextricably ties the state to a public utility's conduct, both in the public's perception
                                             7   and in the utility's day-to-day activities.”) (language also quoted by Pac. Bell). Because they
                                             8   did not misapply the case law or misread a statute, this court has no reason to discount those
                                             9   two decisions.
                                            10       G. Markers to Guide Court’s Decision
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11           Debtors do not appear to contest seriously the legal landscape of inverse condemnation,
                                            12   which is soundly against them. Instead, they argue that the SDG&E Decision renders prior
                                            13   decisions incorrect and that the policy considerations of inverse condemnation demand a result
                                            14   in their favor. The SDG&E Decision was issued on November 30, 2017, approximately five
                                            15   years after Pac. Bell and eighteen years after Barham.
                                            16           In 2015, San Diego Gas & Electric Company applied to the CPUC to recover costs
                                            17   incurred in settling damage claims arising from three wildfires that occurred in 2007. The
                                            18   CPUC denied this application in 2017, finding that the utility did not “reasonably manage and
                                            19   operate its facilities” prior to the 2007 fires. In other words, the CPUC found that the utility had
                                            20   failed the prudent manager standard applied to all private utilities seeking rate increases for
                                            21   reimbursement of inverse condemnation losses.
                                            22           San Diego Gas & Electric Company also asked the CPUC to consider inverse
                                            23   condemnation, and argued that, because the utility would be held strictly liable for the costs it
                                            24   sought to be reimbursed, the CPUC should approve the costs regardless of whether the utility
                                            25   met the prudent manager standard. In response, the CPUC stated that inverse condemnation
                                            26   principles were not relevant to its reasonableness review under that standard. Debtors interpret
                                            27   this to mean that the CPUC will never pass on inverse condemnation costs to the ratepayers,
                                            28   and that this inability mandates a result in their favor.
                                                                                                   -9-



                                             Case: 19-30088        Doc# 4895       Filed: 11/27/19     Entered: 11/27/19 14:30:41          Page 9 of
                                                                                               11
                                             1             First, Debtors seem to misread the SDG&E Decision regarding inverse condemnation.
                                             2     The case merely restates that the prudent manager standard operates without regard to inverse
                                             3     condemnation or traditional tort negligence. It does not state that inverse condemnation costs
                                             4     will never be passed on to ratepayers. In fact, the prudent manager standard virtually
                                             5     guarantees cost spreading if the utility acted prudently, which is a far more lenient standard than
                                             6     strict liability. Thus, Debtors are likely guaranteed cost spreading if they act prudently. In any
                                             7     case, as Debtors have yet to ask the CPUC for permission to raise rates as a result of the
                                             8     Wildfires, this amounts to speculation of how the CPUC will act. Debtors’ argument does not
                                             9     offer a datum to predict a California Supreme Court decision here.
                                            10             Second, there is nothing to show that Barham or Pac. Bell were decided on principles of
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     cost spreading. Both cases focused primarily on the concept of public use. Therefore, any
                                            12     statement by the CPUC about its cost spreading analysis in the SDG&E Decision would not
                                            13     serve to undermine or call into question the holdings of those cases.
                                            14             Finally, the remainder of Debtors’ argument boils down to their contention that they
                                            15     should not be treated as public entities for these purposes. However, this court is not tasked to
                                            16     determine what the law should be and is merely tasked with interpreting what the law is and has
                                            17     been for one hundred twenty-five years. The California legislature has not taken up Debtors’
                                            18     cause to their satisfaction, and this court will not attempt to take its place.9
                                            19     IV.     CONCLUSION
                                            20             What Debtors advocate here is to set aside a well-seasoned principle of strict liability.
                                            21     Failing that, they are seeking a solution, fire cost reimbursement, in search of a problem,
                                            22     CPUC’s refusal or unwillingness to allow recovery by a blameless (prudent) investor-owned
                                            23     utility. As noted, they cite no instance when the CPUC denied inverse condemnation cost
                                            24     reimbursement to a prudent operator. And it is the role of the legislative branch, not the judicial
                                            25
                                            26     9
                                                      See Governor Newsom’s Strike Force, Wildfires And Climate Change: California's Energy
                                                   Future (Apr. 12, 2019) (Orsini Declaration, Ex. A) (Dkt. 4486). The report recommends a
                                            27
                                                   change to the inverse condemnation rules, but the legislature has yet to act. Notably, the
                                            28     California legislature did not change the law in its recently enacted Assembly Bill No. 1054.
                                                                                                    -10-



                                                 Case: 19-30088       Doc# 4895       Filed: 11/27/19      Entered: 11/27/19 14:30:41      Page 10
                                                                                                of 11
                                             1     branch, to fix problems in advance. As recently as this past July, the California legislature
                                             2     refused Debtors’ request to restrict inverse condemnation. There is simply no reason to suggest
                                             3     that this court can expect the California Supreme Court to step up and do it. If the problem
                                             4     could be alleviated or eliminated by an amendment to the Public Utilities Code to relax or
                                             5     eliminate the prudent operator standard, that too is for the legislature not the court.
                                             6            Debtors have not provided persuasive data to justify deviation from the intermediate
                                             7     appellate court cases discussed above. Nor have they shown how this court could predict that
                                             8     the California Supreme Court would either narrow the reach of inverse condemnation or impose
                                             9     on the CPUC a different standard for reimbursement of related costs. Thus, this court
                                            10     concludes that the doctrine of inverse condemnation is applicable to Debtors and the California
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     Supreme Court would likewise leave it in place.
                                            12            The court will issue an order consistent with this Memorandum Decision in the coming
                                            13     days and will include its determination that the order be deemed final for the purposes of
                                            14     Federal Rule of Civil Procedure 54(b), made applicable by Federal Rule of Bankruptcy
                                            15     Procedure 7054. At the same time, it will certify this decision for direct appeal to the Ninth
                                            16     Circuit Court of Appeals.
                                            17                              **END OF MEMORANDUM DECISION**
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                   -11-



                                                 Case: 19-30088      Doc# 4895       Filed: 11/27/19      Entered: 11/27/19 14:30:41         Page 11
                                                                                               of 11
